Smith, J.
— “There can be no doubt that, according to the authorities, the holder of commercial paper, assigned as collateral security, is entitled to be regarded as a holder for a valuable consideration, and is not bound by equities existing between the payee and the makers which would interfere with the collection of hi#, debt; but in a suit on such paper he is not entitled to recover more than the debt actually due to him, if any part of it has been previously paid, or there is no good consideration as between the original parties. Williams v. Smith, 2 Hill, 301. If the plaintiff should recover, in this case, and the facts allegedin the plea are true, he would hold the proceeds of the note in trust for the benefit of the payees, who have already received payment. The judgment is, therefore,.right.”
Judgment affirmed, &c.